Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on April 23, 2021.
3.	Claims 1-20 are pending in this application.
4.	Claims 1, 10 and 12-18 have been amended.
Response to Arguments
5.	Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. 
6.	Applicant contends that ”Lim does not disclose or suggest “determining by a decoder, based on the location of the target adjacent image block and the preset correspondence, a target motion vector precision corresponding to the target adjacent image block” of claim 1”.
	Examiner respectfully disagrees. Li and Lim disclose methods for encoding and decoding video or images comprising operations to perform motion vector prediction. More specifically, Li discloses the determination or derivation of motion vector precision by the decoder. In Li, motion vector precision may be dependent on the properties (such as sharpness, gradient, or whether transform is skipped) of spatially neighboring block(s), temporally neighboring block(s), or both. Alternatively or additionally, motion vector precision may be dependent on the motion vector precision of spatially neighboring blocks, temporally neighboring blocks, or both. Video decoder 30 may, for example, determine a motion vector precision based on neighboring block properties.  The neighboring blocks may, for example, include at least one spatially neighboring blocks and/or at least one temporally neighboring blocks.  For a current block being coded, video decoder 30 [See Li:  at least par. 0058, 0110, 0111, 0116-0118].
 	Therefore, in Li, is it implicitly disclosed that the determination of a target motion vector precision is based on correspondence between neighboring blocks and their motion vector precision.
	Further on, Lim discloses a method and apparatus for decoding images and video. More specifically, in Fig. 18, a video decoding apparatus using adaptive motion vector is presented. The video decoding apparatus 1800 using an adaptive motion vector according to the first aspect of the present disclosure includes a resolution change flag extractor 1810, a resolution decoder 1820, a differential vector decoder 1830, and an inter prediction decoder 1840. The resolution change flag extractor 1810 extracts a resolution change flag from a bitstream.  That is, the resolution change flag extractor 1810 extracts a resolution change flag, which indicates whether the motion vector resolution is fixed or changes according to each area, from a header of a bitstream.  When the resolution change flag indicates that the motion vector resolution changes according to each area or motion vector, the resolution change flag extractor 1810 causes the resolution decoder 1820 to reconstruct a motion vector resolution of each lower area or motion vector defined in the header, causes the inter prediction decoder 1840 to perform an inter prediction decoding of each lower area or motion vector defined in the header with the  Further, the resolution decoder 1820 may reconstruct the motion vector resolution of each area or motion vector by decoding the resolution identification flag encoded using a predicted motion vector resolution predicted by motion vector resolutions of surrounding areas of the area or motion vector. In contrast, when the resolution identification flag indicates that its resolution is not identical to the motion vector resolution predicted using motion vector resolutions of surrounding areas (e.g. when the bit value of the resolution identification flag is "0"), the resolution decoder 1820 may reconstruct the motion vector resolution by reading the next resolution identification flag from the bitstream and decoding the next resolution identification flag. Specifically, the differential vector decoder 1830 reconstructs the differential motion vector of each area or motion vector by performing the decoding according to the motion vector resolution of each reconstructed area or motion vector.  Additionally, the inter prediction decoder 1840 may predict a predicted motion vector of each area and reconstruct a motion vector of each area by using the predicted motion vector and the reconstructed differential motion vector[See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394]

Accordingly, the Office stands the position that the cited prior art meet with the contended limitation.
All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.

Priority
8.	Receipt is acknowledged of certified copies of papers of CN 201711297953.9 mailed on March 19, 2021, required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2015/0195562 A1; cited in IDS by Applicant)(hereinafter Li) in view of Lim et al.(US 2012/0314771 A1; cited in IDS by Applicant)(hereinafter Lim).
Regarding claims 1 and 10, Li discloses an inter prediction method and inter prediction apparatus[See Fig. 3, par. 0081-0082 regarding video decoder that performs inter prediction], comprising: 
parsing, by a processor,/ a processor, configured to parse a bitstream to obtain a location of a target adjacent image block of a current image block[See Li: at least Fig. 3, par. 0081-0082 regarding  Video encoder 20 then signals an index into the candidate list to identify a motion vector predictor (MVP) and signals a motion vector difference (MVD).  Video decoder 30 inter predicts a block using the MVP as modified by the MVD, e.g. using a motion vector equal to MVP+MVD. In merge mode, video encoder 20 and video decoder 30 both assemble a candidate list based on already coded blocks, and video encoder 20 signals an index for one of the candidates in the candidate list.  In merge mode, video decoder 30 inter predicts the current block using the motion vector and the reference picture index of the signaled candidate…]; 
obtaining  / the processor being further configured to obtain a preset correspondence between an adjacent image block location and a motion vector precision, wherein in the preset correspondence, locations of at least two adjacent image blocks correspond to different motion vector precisions[See Li:  at least par. 0033-0044, 0056-0062, 0080, 0110, 0111 regarding  adaptively selecting between integer pixel precision and different levels of sub-integer pixel precision, sometimes referred to as fractional pixel precision.  For example, the techniques may include adaptively selecting between integer pixel precision and one-quarter pixel precision or one-eighth pixel precision for motion vectors used to encode blocks of video data…video encoder 20 may inter-mode encode a CU using one or more PUs having motion vectors of varying sub-integer pixel precision…motion vector precision may be dependent on the properties (such as sharpness, gradient, or whether transform is skipped) of spatially neighboring block(s), temporally neighboring block(s), or both…];and
 determining, by the decoder / a predictor, configured to determine, based on the location of the target adjacent image block, a target motion vector precision corresponding to the target adjacent image block [See Li:  at least par. 0058, 0110, 0111,0116-0118 regarding motion vector precision may be dependent on the properties (such as sharpness, gradient, or whether transform is skipped) of spatially neighboring block(s), temporally neighboring block(s), or both.  The motion vector precision information may be derived at decoder side.  Alternatively or additionally, motion vector precision may be dependent on the motion vector precision of spatially neighboring blocks, temporally neighboring blocks, or both...]. 
Li does not explicitly disclose determining, by the decoder / a predictor, configured to determine, based on the preset correspondence, a target motion vector precision corresponding to the target adjacent image block.
However, determining motion vector precision based on correspondence between neighbor blocks and their motion vector precision was well known in the art at the time of the invention as evident from the teaching of Lim[See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394 regarding When encoding the motion vector, the encoder 150 may predict the motion vector of the current block by using motion vectors of blocks adjacent to the current block and may encode the motion vector by using the predicted motion vector… Further, the resolution encoder 940 may generate a resolution identification flag by changing and encoding the number of bits allocated to the motion vector resolution according to the frequency of the motion vector resolution determined for each motion vector or area.  To this end, the resolution encoder 940 may change and encode the number of bits allocated to the motion vector resolution of a corresponding area according to the occurrence frequency of the motion vector resolution up to the just previous area in the unit of area, or may change and encode the number of bits allocated to the motion vector resolution of a corresponding section, which includes a plurality of areas, according to the occurrence frequency of the motion vector resolution up to the just previous section or the occurrence frequency of the motion vector resolution of the just previous section in the unit of sections.  To this end, the resolution encoder 940 may encode the motion vector resolution of each area by calculating the frequency of the motion vector resolution in the unit of areas or sections, allocating numbers to the motion vector resolutions in a sequence causing the smaller number to be allocated to a motion vector resolution having the larger frequency, and allocating the smaller number of bits to the motion vector resolutions allocated the smaller numbers…In Fig. 18, the resolution change flag extractor 1810 extracts a resolution change flag from a bitstream.  That is, the resolution change flag extractor 1810 extracts a resolution change flag, which indicates whether the motion vector resolution is fixed or changes according to each area, from a header of a bitstream.  When the resolution change flag indicates that the motion vector resolution changes according to each area or motion vector, the resolution change flag extractor 1810 causes the resolution decoder 1820 to reconstruct a motion vector resolution of each lower area or motion vector defined in the header, causes the inter prediction decoder 1840 to perform an inter prediction decoding of each lower area or motion vector defined in the header with the reconstructed motion vector resolution, and causes the differential vector decoder 1830 to reconstruct a motion vector of each area with the reconstructed motion vector… The resolution decoder 1820 extracts an encoded resolution is identification flag from a bitstream according to a resolution change flag extracted by the resolution change flag extractor 1810 and decodes the extracted resolution identification flag, so as to reconstruct the motion vector resolution of each area. Further, the resolution decoder 1820 may reconstruct the motion vector resolution of each area or motion vector by decoding the resolution identification flag encoded using a predicted motion vector resolution predicted by motion vector resolutions of surrounding areas of the area or motion vector. In contrast, when the resolution identification flag indicates that its resolution is not identical to the motion vector resolution predicted using motion vector resolutions of surrounding areas (e.g. when the bit value of the resolution identification flag is "0"), the resolution decoder 1820 may reconstruct the motion vector resolution by reading the next resolution identification flag from the bitstream and decoding the next resolution identification flag. Additionally, the inter prediction decoder 1840 may predict a predicted motion vector of each area and reconstruct a motion vector of each area by using the predicted motion vector and the reconstructed differential motion vector (Thus, the determining motion vector precision is also based on correspondence between neighbor blocks and their motion vector precision)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li with Lim teachings by including “determining, by the decoder / a predictor, configured to determine, based on the preset correspondence, a target motion vector precision corresponding to the target adjacent image block” because this combination has the advantage of providing a method for determining motion vector precision based on correspondence between neighbor blocks and their motion vector precision[See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394].
Further on, when combined teachings, Li and Lim teach or suggest determining / wherein the predictor is further configured to determine a motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector [See Li: at least par. 0081, 0082, 0108-0120 regarding In merge mode, video decoder 30 inter predicts the current block using the motion vector and the reference picture index of the signaled candidate….  Video decoder 30 may, for example, determine a motion vector precision based on neighboring block properties.  The neighboring blocks may, for example, include at least one spatially neighboring blocks and/or at least one temporally neighboring blocks.  For a current block being coded, video decoder 30 may locate one or more neighboring blocks and determine a property of the one or more neighboring blocks.  The property may, for example, be one or more of a sharpness of the one or more neighboring blocks, a gradient of the one or more neighboring blocks, if one or more neighboring blocks were coded in a skip mode, and/or a motion vector precision of the one or more neighboring blocks.  Based on the property of the one or more neighboring blocks, video decoder 30 may determine a motion vector precision for a motion vector and decode the current block using the motion vector… See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394 regarding In Fig. 18, the resolution change flag extractor 1810 extracts a resolution change flag from a bitstream.  That is, the resolution change flag extractor 1810 extracts a resolution change flag, which indicates whether the motion vector resolution is fixed or changes according to each area, from a header of a bitstream.  When the resolution change flag indicates that the motion vector resolution changes according to each area or motion vector, the resolution change flag extractor 1810 causes the resolution decoder 1820 to reconstruct a motion vector resolution of each lower area or motion vector defined in the header, causes the inter prediction decoder 1840 to perform an inter prediction decoding of each lower area or motion vector defined in the header with the reconstructed motion vector resolution, and causes the differential vector decoder 1830 to reconstruct a motion vector of each area with the reconstructed motion vector… The resolution decoder 1820 extracts an encoded resolution is identification flag from a bitstream according to a resolution change flag extracted by the resolution change flag extractor 1810 and decodes the extracted resolution identification flag, so as to reconstruct the motion vector resolution of each area. Further, the resolution decoder 1820 may reconstruct the motion vector resolution of each area or motion vector by decoding the resolution identification flag encoded using a predicted motion vector resolution predicted by motion vector resolutions of surrounding areas of the area or motion vector. In contrast, when the resolution identification flag indicates that its resolution is not identical to the motion vector resolution predicted using motion vector resolutions of surrounding areas (e.g. when the bit value of the resolution identification flag is "0"), the resolution decoder 1820 may reconstruct the motion vector resolution by reading the next resolution identification flag from the bitstream and decoding the next resolution identification flag. Additionally, the inter prediction decoder 1840 may predict a predicted motion vector of each area and reconstruct a motion vector of each area by using the predicted motion vector and the reconstructed differential motion vector].
Regarding claim 19, Li discloses a terminal device [See Li: Fig. 1, par. 0041, 0048, regarding source device 12 and destination device 14] comprising: 
a memory, configured to store a program[See Li: Fig. 1, par. 0012,  0041, 0048, 0066 regarding a device for video decoding includes a memory configured to store video data and a video decoder comprising one or more processors.] ; and 
a processor, configured to execute the program stored in the memory, wherein in response to the program being executed[See Li: Fig. 1, par. 0012,  0041, 0048, regarding a device for video decoding includes a memory configured to store video data and a video decoder comprising one or more processors. Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof.  ], the processor is configured to: 
parse a bitstream to obtain a location of a target adjacent image block of a current image block[See Li: at least Fig. 3, par. 0081-0082 regarding  Video encoder 20 then signals an index into the candidate list to identify a motion vector predictor (MVP) and signals a motion vector difference (MVD).  Video decoder 30 inter predicts a block using the MVP as modified by the MVD, e.g. using a motion vector equal to MVP+MVD. In merge mode, video encoder 20 and video decoder 30 both assemble a candidate list based on already coded blocks, and video encoder 20 signals an index for one of the candidates in the candidate list.  In merge mode, video decoder 30 inter predicts the current block using the motion vector and the reference picture index of the signaled candidate…]; 
obtain a preset correspondence between an adjacent image block location and a motion vector precision, wherein in the preset correspondence, locations of at least two adjacent image blocks correspond to different motion vector precisions [See Li:  at least par. 0033-0044, 0056-0062, 0080, 0110, 0111 regarding  adaptively selecting between integer pixel precision and different levels of sub-integer pixel precision, sometimes referred to as fractional pixel precision.  For example, the techniques may include adaptively selecting between integer pixel precision and one-quarter pixel precision or one-eighth pixel precision for motion vectors used to encode blocks of video data…video encoder 20 may inter-mode encode a CU using one or more PUs having motion vectors of varying sub-integer pixel precision…motion vector precision may be dependent on the properties (such as sharpness, gradient, or whether transform is skipped) of spatially neighboring block(s), temporally neighboring block(s), or both…]; and
determine, based on the location of the target adjacent image block, a target motion vector precision corresponding to the target adjacent image block [See Li:  at least par. 0058, 0110, 0111,0116-0118 regarding motion vector precision may be dependent on the properties (such as sharpness, gradient, or whether transform is skipped) of spatially neighboring block(s), temporally neighboring block(s), or both.  The motion vector precision information may be derived at decoder side.  Alternatively or additionally, motion vector precision may be dependent on the motion vector precision of spatially neighboring blocks, temporally neighboring blocks, or both...].
Li does not explicitly disclose determine, based the preset correspondence, a target motion vector precision corresponding to the target adjacent image block.
However, determining motion vector precision based on correspondence between neighbor blocks and their motion vector precision was well known in the art at the time of the invention as evident from the teaching of Lim[See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394 regarding When encoding the motion vector, the encoder 150 may predict the motion vector of the current block by using motion vectors of blocks adjacent to the current block and may encode the motion vector by using the predicted motion vector… Further, the resolution encoder 940 may generate a resolution identification flag by changing and encoding the number of bits allocated to the motion vector resolution according to the frequency of the motion vector resolution determined for each motion vector or area.  To this end, the resolution encoder 940 may change and encode the number of bits allocated to the motion vector resolution of a corresponding area according to the occurrence frequency of the motion vector resolution up to the just previous area in the unit of area, or may change and encode the number of bits allocated to the motion vector resolution of a corresponding section, which includes a plurality of areas, according to the occurrence frequency of the motion vector resolution up to the just previous section or the occurrence frequency of the motion vector resolution of the just previous section in the unit of sections.  To this end, the resolution encoder 940 may encode the motion vector resolution of each area by calculating the frequency of the motion vector resolution in the unit of areas or sections, allocating numbers to the motion vector resolutions in a sequence causing the smaller number to be allocated to a motion vector resolution having the larger frequency, and allocating the smaller number of bits to the motion vector resolutions allocated the smaller numbers…In Fig. 18, the resolution change flag extractor 1810 extracts a resolution change flag from a bitstream.  That is, the resolution change flag extractor 1810 extracts a resolution change flag, which indicates whether the motion vector resolution is fixed or changes according to each area, from a header of a bitstream.  When the resolution change flag indicates that the motion vector resolution changes according to each area or motion vector, the resolution change flag extractor 1810 causes the resolution decoder 1820 to reconstruct a motion vector resolution of each lower area or motion vector defined in the header, causes the inter prediction decoder 1840 to perform an inter prediction decoding of each lower area or motion vector defined in the header with the reconstructed motion vector resolution, and causes the differential vector decoder 1830 to reconstruct a motion vector of each area with the reconstructed motion vector… The resolution decoder 1820 extracts an encoded resolution is identification flag from a bitstream according to a resolution change flag extracted by the resolution change flag extractor 1810 and decodes the extracted resolution identification flag, so as to reconstruct the motion vector resolution of each area. Further, the resolution decoder 1820 may reconstruct the motion vector resolution of each area or motion vector by decoding the resolution identification flag encoded using a predicted motion vector resolution predicted by motion vector resolutions of surrounding areas of the area or motion vector. In contrast, when the resolution identification flag indicates that its resolution is not identical to the motion vector resolution predicted using motion vector resolutions of surrounding areas (e.g. when the bit value of the resolution identification flag is "0"), the resolution decoder 1820 may reconstruct the motion vector resolution by reading the next resolution identification flag from the bitstream and decoding the next resolution identification flag. Additionally, the inter prediction decoder 1840 may predict a predicted motion vector of each area and reconstruct a motion vector of each area by using the predicted motion vector and the reconstructed differential motion vector (Thus, the determining motion vector precision is also based on correspondence between neighbor blocks and their motion vector precision)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li with Lim teachings by including “determine, based the preset correspondence, a target motion vector precision corresponding to the target adjacent image block” because this combination has the advantage of providing a method for determining motion vector precision based on correspondence between neighbor blocks and their motion vector precision[See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394].
Further on, when combined teachings, Li and Lim teach or suggest determine a motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision [See Li: at least par. 0081, 0082, 0108-0120 regarding In merge mode, video decoder 30 inter predicts the current block using the motion vector and the reference picture index of the signaled candidate….  Video decoder 30 may, for example, determine a motion vector precision based on neighboring block properties.  The neighboring blocks may, for example, include at least one spatially neighboring blocks and/or at least one temporally neighboring blocks.  For a current block being coded, video decoder 30 may locate one or more neighboring blocks and determine a property of the one or more neighboring blocks.  The property may, for example, be one or more of a sharpness of the one or more neighboring blocks, a gradient of the one or more neighboring blocks, if one or more neighboring blocks were coded in a skip mode, and/or a motion vector precision of the one or more neighboring blocks.  Based on the property of the one or more neighboring blocks, video decoder 30 may determine a motion vector precision for a motion vector and decode the current block using the motion vector… See Lim: at least Figs. 3, 10 and 43-46, par. 0110-0113, 0212-0216, 0217-0222, 0249-0250, 0272-0277 regarding When encoding the motion vector, the encoder 150 may predict the motion vector of the current block by using motion vectors of blocks adjacent to the current block and may encode the motion vector by using the predicted motion vector… Further, the resolution encoder 940 may generate a resolution identification flag by changing and encoding the number of bits allocated to the motion vector resolution according to the frequency of the motion vector resolution determined for each motion vector or area.  To this end, the resolution encoder 940 may change and encode the number of bits allocated to the motion vector resolution of a corresponding area according to the occurrence frequency of the motion vector resolution up to the just previous area in the unit of area, or may change and encode the number of bits allocated to the motion vector resolution of a corresponding section, which includes a plurality of areas, according to the occurrence frequency of the motion vector resolution up to the just previous section or the occurrence frequency of the motion vector resolution of the just previous section in the unit of sections.  To this end, the resolution encoder 940 may encode the motion vector resolution of each area by calculating the frequency of the motion vector resolution in the unit of areas or sections, allocating numbers to the motion vector resolutions in a sequence causing the smaller number to be allocated to a motion vector resolution having the larger frequency, and allocating the smaller number of bits to the motion vector resolutions allocated the smaller numbers… In addition, the video encoding apparatus 900 may use different methods of encoding a resolution identification flag according to the distribution of the motion vector resolutions of surrounding areas of each area with respect to the motion vector resolution determined according to each area or motion vector… .  Additionally, in Fig. 18, the inter prediction decoder 1840 may predict a predicted motion vector of each area and reconstruct a motion vector of each area by using the predicted motion vector and the reconstructed differential motion vector].
	Regarding claims 2, 11 and 20, Li and Lim teach all the limitations of claims 1, 10 and 19, and are analyzed as previously discussed with respect to those claims. Further on, Lim teaches or suggests   wherein in the preset correspondence, a location of an ith adjacent image block corresponds to a jth motion vector precision, the jth motion vector precision is the motion vector precision that is most frequently used in response to image motion vector prediction being performed at the location of the ith adjacent image block within a preset statistical period, and the ith adjacent image block is one of a plurality of adjacent image blocks corresponding to a to-be-predicted image block[See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394 regarding  the resolution encoder 940 may generate a resolution identification flag by changing and encoding the number of bits allocated to the motion vector resolution according to the frequency of the motion vector resolution determined for each motion vector or area.  To this end, the resolution encoder 940 may change and encode the number of bits allocated to the motion vector resolution of a corresponding area according to the occurrence frequency of the motion vector resolution up to the just previous area in the unit of area, or may change and encode the number of bits allocated to the motion vector resolution of a corresponding section, which includes a plurality of areas, according to the occurrence frequency of the motion vector resolution up to the just previous section or the occurrence frequency of the motion vector resolution of the just previous section in the unit of sections.  To this end, the resolution encoder 940 may encode the motion vector resolution of each area by calculating the frequency of the motion vector resolution in the unit of areas or sections, allocating numbers to the motion vector resolutions in a sequence causing the smaller number to be allocated to a motion vector resolution having the larger frequency, and allocating the smaller number of bits to the motion vector resolutions allocated the smaller numbers… In addition, the video encoding apparatus 900 may use different methods of encoding a resolution identification flag according to the distribution of the motion vector resolutions of surrounding areas of each area with respect to the motion vector resolution determined according to each area or motion vector …(Thus, the determining motion vector precision is also based on determining the occurrence frequency of the motion vector resolution for adjacent or neighboring areas)]. 
Regarding claims 3 and 12, Li and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims. Further on, Li and Lim teach or suggests wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises / wherein the predictor is further configured to: adjusting / adjust a precision of a motion vector of the target adjacent image block based on the target motion vector precision, thereby obtaining / to obtain an adjusted motion vector in response to the motion vector being at the location of the target adjacent image block, wherein a precision of the adjusted motion vector is the target motion vector precision[See Li: par. 0107, 0116-0120, 0132-0138 regarding In an example, for merge/skip mode, video decoder 30 may round a motion vector to an integer precision only when performing motion compensation.  The un-rounded MV may be saved for MV prediction of later blocks.  For example, video decoder 30 may determine a coding mode for a first block is a merge mode or a skip mode and determine a motion vector precision for the first block is integer pixel precision.  Video decoder 30 may construct a merge candidate list for the first block that includes at least one fractional precision motion vector candidate.  Video decoder 30 may select the fractional precision motion vector candidate to decode the first block and round the fractional precision motion vector candidate to determine an integer pixel precision motion vector.  Video decoder 30 may locate a reference block for the first block using the integer pixel precision motion vector…See Lim: par. 0271 regarding The resolution conversion flag generator 3260 generates a resolution conversion flag, which indicates a change (or difference) between a resolution of an area to be currently encoded and a resolution of surrounding areas or a previous resolution]; and 
determining / determine the adjusted motion vector as the motion vector predictor of the current image block[See Li: par. 0107, 0116-0120, 0132-0138 regarding In an example, for merge/skip mode, video decoder 30 may round a motion vector to an integer precision only when performing motion compensation.  ...  Video decoder 30 may construct a merge candidate list for the first block that includes at least one fractional precision motion vector candidate.  Video decoder 30 may select the fractional precision motion vector candidate to decode the first block and round the fractional precision motion vector candidate to determine an integer pixel precision motion vector.  Video decoder 30 may locate a reference block for the first block using the integer pixel precision motion vector…].  
Regarding claims 4 and 13, Li and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims. Further on, Li and Lim teach or suggests wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision includes/ wherein the predictor is further configured to:
 determining / determine whether a precision of a motion vector of the target adjacent image block is the target motion vector precision in response to the motion vector being at the location of the target adjacent image block[See Li:  at least par. 0110, 0111,0116-0118 regarding motion vector precision may be dependent on the properties (such as sharpness, gradient, or whether transform is skipped) of spatially neighboring block(s), temporally neighboring block(s), or both.  The motion vector precision information may be derived at decoder side.  Alternatively or additionally, motion vector precision may be dependent on the motion vector precision of spatially neighboring blocks, temporally neighboring blocks, or both...]; and 
[See Li: at least par. 0081, 0082, 0108-0120 regarding In merge mode, video decoder 30 inter predicts the current block using the motion vector and the reference picture index of the signaled candidate….  Video decoder 30 may, for example, determine a motion vector precision based on neighboring block properties.  The neighboring blocks may, for example, include at least one spatially neighboring blocks and/or at least one temporally neighboring blocks.  For a current block being coded, video decoder 30 may locate one or more neighboring blocks and determine a property of the one or more neighboring blocks.  The property may, for example, be one or more of a sharpness of the one or more neighboring blocks, a gradient of the one or more neighboring blocks, if one or more neighboring blocks were coded in a skip mode, and/or a motion vector precision of the one or more neighboring blocks.  Based on the property of the one or more neighboring blocks, video decoder 30 may determine a motion vector precision for a motion vector and decode the current block using the motion vector… See Lim: at least Figs. 3, 8, 10, 18 and 43-46, par. 0110-0113, 0120-0128,  0212-0216, 0217-0222, 0249-0250, 0272-0277, 0364-0376, 0385, 0389-0394 regarding When encoding the motion vector, the encoder 150 may predict the motion vector of the current block by using motion vectors of blocks adjacent to the current block and may encode the motion vector by using the predicted motion vector… Further, the resolution encoder 940 may generate a resolution identification flag by changing and encoding the number of bits allocated to the motion vector resolution according to the frequency of the motion vector resolution determined for each motion vector or area.  To this end, the resolution encoder 940 may change and encode the number of bits allocated to the motion vector resolution of a corresponding area according to the occurrence frequency of the motion vector resolution up to the just previous area in the unit of area, or may change and encode the number of bits allocated to the motion vector resolution of a corresponding section, which includes a plurality of areas, according to the occurrence frequency of the motion vector resolution up to the just previous section or the occurrence frequency of the motion vector resolution of the just previous section in the unit of sections.  To this end, the resolution encoder 940 may encode the motion vector resolution of each area by calculating the frequency of the motion vector resolution in the unit of areas or sections, allocating numbers to the motion vector resolutions in a sequence causing the smaller number to be allocated to a motion vector resolution having the larger frequency, and allocating the smaller number of bits to the motion vector resolutions allocated the smaller numbers… In addition, the video encoding apparatus 900 may use different methods of encoding a resolution identification flag according to the distribution of the motion vector resolutions of surrounding areas of each area with respect to the motion vector resolution determined according to each area or motion vector…].; or 
adjusting / adjust the precision of the motion vector of the target adjacent image block based on the target motion vector precision, thereby obtaining / to obtain an adjusted motion vector in response to the precision of the motion vector of the target adjacent image block failing to be the target motion vector precision, wherein a precision of the adjusted motion vector is the target motion vector precision[See Li: par. 0107, 0116-0120, 0132-0138 regarding In an example, for merge/skip mode, video decoder 30 may round a motion vector to an integer precision only when performing motion compensation.  The un-rounded MV may be saved for MV prediction of later blocks.  For example, video decoder 30 may determine a coding mode for a first block is a merge mode or a skip mode and determine a motion vector precision for the first block is integer pixel precision.  Video decoder 30 may construct a merge candidate list for the first block that includes at least one fractional precision motion vector candidate.  Video decoder 30 may select the fractional precision motion vector candidate to decode the first block and round the fractional precision motion vector candidate to determine an integer pixel precision motion vector.  Video decoder 30 may locate a reference block for the first block using the integer pixel precision motion vector…See Lim: par. 0271 regarding The resolution conversion flag generator 3260 generates a resolution conversion flag, which indicates a change (or difference) between a resolution of an area to be currently encoded and a resolution of surrounding areas or a previous resolution]; and 
determining /determine the adjusted motion vector as the motion vector predictor of the current image block[See Li: par. 0107, 0116-0120, 0132-0138 regarding In an example, for merge/skip mode, video decoder 30 may round a motion vector to an integer precision only when performing motion compensation.  ...  Video decoder 30 may construct a merge candidate list for the first block that includes at least one fractional precision motion vector candidate.  Video decoder 30 may select the fractional precision motion vector candidate to decode the first block and round the fractional precision motion vector candidate to determine an integer pixel precision motion vector.  Video decoder 30 may locate a reference block for the first block using the integer pixel precision motion vector…].  
Regarding claims 5 and 14, Li and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims. Further on, Li teaches or suggests wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises / wherein the predictor is further configured to:
determining / determine a location pointed by a motion vector of the target adjacent image block as a start search point in response to the motion vector being at the location of the target adjacent image block[See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(As shown in Fig. 7, a location pointing a motion vector of the target adjacent image block is determined as a start search point)]; 
starting / start a search from the start search point thereby obtaining / to obtain at least one motion vector [See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(As shown in Fig. 7, a location pointing a motion vector of the target adjacent image block is determined as a start search point. Thus a search is started to obtain a motion vector)]; 
selecting / select, as a target motion vector, one motion vector from the at least one motion vector [See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(As shown in Fig. 7, a motion vector is selected)]; 
adjusting / adjust a precision of the target motion vector based on the target motion vector precision, thereby obtaining / to obtain an adjusted target motion vector, wherein a precision of the adjusted target motion vector is the target motion vector precision[See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(Since a MV pair is selected with a minimum SAD, the target motion vector is adjusted in accordance to the motion vector precision of the selected MV)]; and 
determining / determine the adjusted target motion vector as the motion vector predictor of the current image block[See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…].  
Regarding claims 6 and 15, Li and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims. Further on, Li teaches or suggests wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises/ wherein the predictor is further configured to: 
determining / determine whether the target motion vector precision is a first preset precision[See Li: par. 0081, 0082, 0086, 0110, 0111, 0116-0119 regarding In an example, for merge/skip mode, video decoder 30 may round a motion vector to an integer precision only when performing motion compensation.  The un-rounded MV may be saved for MV prediction of later blocks.  For example, video decoder 30 may determine a coding mode for a first block is a merge mode or a skip mode and determine a motion vector precision for the first block is integer pixel precision.  Video decoder 30 may construct a merge candidate list for the first block that includes at least one fractional precision motion vector candidate.  Video decoder 30 may select the fractional precision motion vector candidate to decode the first block and round the fractional precision motion vector candidate to determine an integer pixel precision motion vector.  Video decoder 30 may locate a reference block for the first block using the integer pixel precision motion vector…]; and
 in response to the target motion vector precision failing to be the first preset precision, the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision further comprises: 
adjusting / adjust a precision of a motion vector of the target adjacent image block based on the target motion vector precision, thereby obtaining / to obtain an adjusted motion vector, wherein a precision of the adjusted motion vector is the target motion vector precision ; and
determining / determine the adjusted motion vector as the motion vector predictor of the current image block [See Li: Figs. 7 and 10,  par. 0102,  0107, 0110-0120, 0132-0138, 0139-0142,  0143-0150 regarding In Fig. 10, for a current block being coded in a current picture, video decoder 30 identifies an integer pixel position of an already coded neighboring block (234).  Based on a location of the integer pixel position, video decoder 30 applies a template to determine a plurality of integer pixel positions in the picture (236).  Video decoder 30 applies the template to a plurality of sub-pixel positions to determine a plurality of sub-pixel positions in the picture (238).  Video decoder 30 compares one or more pixel values for the plurality of integer pixel positions to one or more pixel values for the plurality of sub-pixel positions (240).  Based on the comparison, video decoder 30 determines a motion vector precision for a motion vector (242).  Video decoder 30 codes the current block using the motion vector with the determined motion vector precision (242)… In an example, for merge/skip mode, video decoder 30 may round a motion vector to an integer precision only when performing motion compensation.  The un-rounded MV may be saved for MV prediction of later blocks.  For example, video decoder 30 may determine a coding mode for a first block is a merge mode or a skip mode and determine a motion vector precision for the first block is integer pixel precision.  Video decoder 30 may construct a merge candidate list for the first block that includes at least one fractional precision motion vector candidate.  Video decoder 30 may select the fractional precision motion vector candidate to decode the first block and round the fractional precision motion vector candidate to determine an integer pixel precision motion vector.  Video decoder 30 may locate a reference block for the first block using the integer pixel precision motion vector…]; or 
in response to the target motion vector precision being the first preset precision, the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision further comprises: 
determining / determine a location pointed by a motion vector of the target adjacent image block as a start search point [See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(As shown in Fig. 7, a location pointing a motion vector of the target adjacent image block is determined as a start search point)]; 
starting / start a search from the start search point thereby obtaining at least one motion vector [See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(As shown in Fig. 7, a location pointing a motion vector of the target adjacent image block is determined as a start search point. Thus a search is started to obtain a motion vector)]; 
selecting / select, as a target motion vector, one motion vector from the at least one motion vector [See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(As shown in Fig. 7, a motion vector is selected)];
 adjusting / adjust a precision of the target motion vector based on the target motion vector precision, thereby obtaining / to obtain an adjusted target motion vector, wherein a precision of the adjusted target motion vector is the target motion vector precision [See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…(Since a MV pair is selected with a minimum SAD, the target motion vector is adjusted in accordance to the motion vector precision of the selected MV)]; and 
determining / determine the adjusted target motion vector as the motion vector predictor of the current image block [See Li: Fig. 7 and par. 0102 regarding mirror based bi-directional MV derivation may be applied by centro-symmetric motion estimation around search centers in fractional sample accuracy at decoder side.  The size/location of search window may be pre-defined and signaled in bitstream.  In FIG. 7, dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1.  All the values of dMV inside a search window may be checked and the Sum of Absolute Difference (SAD) between the L0 reference and the L1 reference blocks may be used as the measurement of centro-symmetric motion estimation.  An MV pair with a minimum SAD may be selected as the final MVs for the block…].  

12.	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2015/0195562 A1; cited in IDS by Applicant)(hereinafter Li) in view of Lim et al.(US 2012/0314771 A1; cited in IDS by Applicant)(hereinafter Lim) in further view of FUJIBAYASHI et al. (FUJIBAYASHI (NTT DOCOMO) A ET AL: "CE9: 3.2d Simplified motion vector prediction". Joint Collaborative Team on /ideo Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, JCTVC-D231,4th Meeting: Daegu, Xorea, 20-28 January, 2011, total 5 pages. XP030008271; cited in IDS by Applicant)(hereinafter Fujibayashi).
Regarding claims 7 and 16, Li and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims.
Li and Lim do not explicitly disclose wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises / wherein the predictor is further configured to: obtaining / obtain a first adjacent image block from a plurality of adjacent image blocks of the current image block based on a preset sorting sequence of the plurality of adjacent image blocks in response to the location of the target adjacent image block failing to include a motion vector, wherein the first adjacent image block is an image block that has a motion vector among the plurality of adjacent image blocks.
However, obtaining an adjacent or neighbor block from a plurality of adjacent or neighbor blocks of the current block based on a predetermined sorting sequence in response to the location of a target adjacent block failing to include a motion vector or the motion vector not being available for the target adjacent block was well known in the art at the time of the invention was filed as [See section 2.3 and Figure 1 in page 2 regarding For the left predictor, the first available motion vector is searched from the group of neighboring blocks left of the current block. For this group, block “I” is also included addition to the conventional group of neighboring blocks (F, G, H). A motion vector (MV) is considered available if the vector exists and the reference frame index of the searched block is identical to the reference index of the current block. The search is performed from bottom to top that is inverse order to conventional manner, and only the first available predictor is added to the list of candidates.The top predictor is derived in a similar fashion but block A,B,C,D and E are listed to neighboring blocks top of the current block . The search order to the group of top neighboring blocks is also reversed to be performed from right to left, if a MV is found and the MV is identical to the left predictor, it is not considered as available and the search is continued. The third predictor is derived from the collocated block as conventional and the list of predictors is then decimated by removing duplicate predictors. Unlike to conventional manner, block A,E and I are grouped as a one of left or top neighboring blocks and are not independently considered as a corner predictor…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li  and Lim with Fuyibayashi teachings by including “wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises / wherein the predictor is further configured to: obtaining / obtain a first adjacent image block from a plurality of adjacent image blocks of the current image block based on a preset sorting sequence of the plurality of adjacent image blocks in response to the location of the target adjacent image block failing to include a motion vector, wherein the first adjacent image block is an image block that has a motion vector among the plurality of adjacent image blocks” because this combination has the advantage of providing a method for determining motion [See Fuyibayashi: at least section 2.3 and Figure 1 in page 2].
Further on, when combining teachings, Fuyibayashi teaches or suggests  adjusting / adjust a precision of the motion vector of the first adjacent image block based on the target motion vector precision thereby obtaining / to obtain an adjusted motion vector, wherein a precision of the adjusted motion vector is the target motion vector precision; and determining / determine the adjusted motion vector as the motion vector predictor of the current image block[See section 2.3 and Figure 1 in page 2 regarding For the left predictor, the first available motion vector is searched from the group of neighboring blocks left of the current block. For this group, block “I” is also included addition to the conventional group of neighboring blocks (F, G, H). A motion vector (MV) is considered available if the vector exists and the reference frame index of the searched block is identical to the reference index of the current block. The search is performed from bottom to top that is inverse order to conventional manner, and only the first available predictor is added to the list of candidates. The top predictor is derived in a similar fashion but block A,B,C,D and E are listed to neighboring blocks top of the current block . The search order to the group of top neighboring blocks is also reversed to be performed from right to left, if a MV is found and the MV is identical to the left predictor, it is not considered as available and the search is continued. The third predictor is derived from the collocated block as conventional and the list of predictors is then decimated by removing duplicate predictors. Unlike to conventional manner, block A,E and I are grouped as a one of left or top neighboring blocks and are not independently considered as a corner predictor…(The adjusted motion vector precision is derived from either the top predictor, the left predictor or the third predictor that will be selected as the motion vector predictor.)].  

Regarding claims 8 and 17, Li and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims.
Li and Lim do not explicitly disclose wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises / wherein the predictor is further configured to: obtaining / obtain a plurality of second adjacent image blocks from adjacent image blocks of the current image block in response to the location of the target adjacent image block failing to include a motion vector, wherein a second adjacent image block of the plurality of second adjacent image blocks is an image block that has a motion vector among the adjacent image blocks of the current image block.
However, obtaining an adjacent or neighbor block from a plurality of adjacent or neighbor blocks of the current block based on a predetermined sorting sequence in response to the location of a target adjacent block failing to include a motion vector or the motion vector not being available for the target adjacent block was well known in the art at the time of the invention was filed as evident from the teaching of Fuyibayashi [See section 2.3 and Figure 1 in page 2 regarding For the left predictor, the first available motion vector is searched from the group of neighboring blocks left of the current block. For this group, block “I” is also included addition to the conventional group of neighboring blocks (F, G, H). A motion vector (MV) is considered available if the vector exists and the reference frame index of the searched block is identical to the reference index of the current block. The search is performed from bottom to top that is inverse order to conventional manner, and only the first available predictor is added to the list of candidates.The top predictor is derived in a similar fashion but block A,B,C,D and E are listed to neighboring blocks top of the current block . The search order to the group of top neighboring blocks is also reversed to be performed from right to left, if a MV is found and the MV is identical to the left predictor, it is not considered as available and the search is continued. The third predictor is derived from the collocated block as conventional and the list of predictors is then decimated by removing duplicate predictors. Unlike to conventional manner, block A,E and I are grouped as a one of left or top neighboring blocks and are not independently considered as a corner predictor…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li  and Lim with Fuyibayashi teachings by including “wherein the determining the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises / wherein the predictor is further configured to: obtaining / obtain a plurality of second adjacent image blocks from adjacent image blocks of the current image block in response to the location of the target adjacent image block failing to include a motion vector, wherein a second adjacent image block of the plurality of second adjacent image blocks is an image block that has a motion vector among the adjacent image blocks of the current image block” because this combination has the advantage of providing a method for determining motion vector prediction based on availability of motion vectors and sorting sequence of adjacent blocks of the current block [See Fuyibayashi: at least section 2.3 and Figure 1 in page 2].
Further on, when combining teachings, Fuyibayashi teaches or suggests  selecting / select, as a start search point, one location from a plurality of locations pointed by motion vectors of the plurality of second adjacent image blocks[See section 2.3 and Figure 1 in page 2 regarding For the left predictor, the first available motion vector is searched from the group of neighboring blocks left of the current block. For this group, block “I” is also included addition to the conventional group of neighboring blocks (F, G, H). A motion vector (MV) is considered available if the vector exists and the reference frame index of the searched block is identical to the reference index of the current block. The search is performed from bottom to top that is inverse order to conventional manner, and only the first available predictor is added to the list of candidates.The top predictor is derived in a similar fashion but block A,B,C,D and E are listed to neighboring blocks top of the current block . The search order to the group of top neighboring blocks is also reversed to be performed from right to left, if a MV is found and the MV is identical to the left predictor, it is not considered as available and the search is continued. The third predictor is derived from the collocated block as conventional and the list of predictors is then decimated by removing duplicate predictors. Unlike to conventional manner, block A,E and I are grouped as a one of left or top neighboring blocks and are not independently considered as a corner predictor…(If a first adjacent block is not available, the search for predictors will proceed to a second adjacent block and so on)]; 
starting / start a search from the start search point thereby obtaining / to obtain at least one motion vector[See section 2.3 and Figure 1 in page 2 regarding For the left predictor, the first available motion vector is searched from the group of neighboring blocks left of the current block. For this group, block “I” is also included addition to the conventional group of neighboring blocks (F, G, H). A motion vector (MV) is considered available if the vector exists and the reference frame index of the searched block is identical to the reference index of the current block. The search is performed from bottom to top that is inverse order to conventional manner, and only the first available predictor is added to the list of candidates.The top predictor is derived in a similar fashion but block A,B,C,D and E are listed to neighboring blocks top of the current block . The search order to the group of top neighboring blocks is also reversed to be performed from right to left, if a MV is found and the MV is identical to the left predictor, it is not considered as available and the search is continued. The third predictor is derived from the collocated block as conventional and the list of predictors is then decimated by removing duplicate predictors. Unlike to conventional manner, block A,E and I are grouped as a one of left or top neighboring blocks and are not independently considered as a corner predictor…(A search for a top predictor or a left predictor starts from a start search point in the corresponding direction as shown in Figure 1)]; 
[See section 2.3 and Figure 1 in page 2 regarding For the left predictor, the first available motion vector is searched from the group of neighboring blocks left of the current block. For this group, block “I” is also included addition to the conventional group of neighboring blocks (F, G, H). A motion vector (MV) is considered available if the vector exists and the reference frame index of the searched block is identical to the reference index of the current block. The search is performed from bottom to top that is inverse order to conventional manner, and only the first available predictor is added to the list of candidates.The top predictor is derived in a similar fashion but block A,B,C,D and E are listed to neighboring blocks top of the current block . The search order to the group of top neighboring blocks is also reversed to be performed from right to left, if a MV is found and the MV is identical to the left predictor, it is not considered as available and the search is continued. The third predictor is derived from the collocated block as conventional and the list of predictors is then decimated by removing duplicate predictors. Unlike to conventional manner, block A,E and I are grouped as a one of left or top neighboring blocks and are not independently considered as a corner predictor…]; 
adjusting / adjust a precision of the target motion vector based on the target motion vector precision, thereby obtaining/ to obtain an adjusted target motion vector, wherein a precision of the adjusted target motion vector is the target motion vector precision; and determining / determine the adjusted target motion vector as the motion vector predictor of the current image block[See section 2.3 and Figure 1 in page 2 regarding For the left predictor, the first available motion vector is searched from the group of neighboring blocks left of the current block. For this group, block “I” is also included addition to the conventional group of neighboring blocks (F, G, H). A motion vector (MV) is considered available if the vector exists and the reference frame index of the searched block is identical to the reference index of the current block. The search is performed from bottom to top that is inverse order to conventional manner, and only the first available predictor is added to the list of candidates. The top predictor is derived in a similar fashion but block A,B,C,D and E are listed to neighboring blocks top of the current block . The search order to the group of top neighboring blocks is also reversed to be performed from right to left, if a MV is found and the MV is identical to the left predictor, it is not considered as available and the search is continued. The third predictor is derived from the collocated block as conventional and the list of predictors is then decimated by removing duplicate predictors. Unlike to conventional manner, block A,E and I are grouped as a one of left or top neighboring blocks and are not independently considered as a corner predictor…(The adjusted motion vector precision is derived from either the top predictor, the left predictor or the third predictor that will be selected as the motion vector predictor.)].  

Allowable Subject Matter
13.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482